Citation Nr: 0121650	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  97-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for a disorder of the 
lumbar and cervical spine, claimed as secondary to the left 
knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.  This appeal arises from May 1996 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  

In February 1999, a hearing was held in Washington, D.C., 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000).  

The Board, in a July 1999 decision, denied the veteran's 
claim for service connection for a left knee disorder and 
dismissed the claim for service connection for lumbar and 
cervical spine disorders, claimed as secondary to the knee 
disorder.  (The Board also remanded the issue of entitlement 
to service connection for post-traumatic stress disorder).  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"), which, in December 2000, issued an Order which 
vacated the July 1999 Board decision and remanded the case to 
the Board for proceedings consistent with the Court's Order.  
(The Remand portion of the Board's decision was not affected 
by the Court's Order because it was not a final Board 
decision; thus, the RO should continue with appropriate 
development on the issue of entitlement to service connection 
for post-traumatic stress disorder as directed therein.)


REMAND

As noted in the Court's Order, there has been a significant 
change in the law since the Board's initial consideration of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
and to comply with the Court's order, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The service medical records do not show any complaints or 
treatments related to the veteran's left knee.  The 
separation examination in March 1970 noted normal lower 
extremities.  The veteran has testified that he first sought 
treatment for knee pain in 1973.  Those records are 
apparently unavailable.  An arthrogram in October 1975 showed 
a tear of the medial meniscus.  The veteran reported that he 
had reinjured his knee in February 1975.  An arthroscopy and 
bilateral left knee meniscectomy was performed in October 
1975.  On an employment information form completed by the 
veteran in April 1992, he indicated that he had had knee 
surgery, but did not know what had caused the problem.  In 
July 1994, the veteran underwent a high tibial osteotomy.  
Minimal degenerative changes of the left knee were shown by 
X-ray in March 1996. 

The objective medical evidence shows no left knee injury or 
pathology during the veteran's period of active duty.  The 
current record indicates that the veteran apparently first 
sought treatment for knee pain approximately three years 
after his separation from service.  No objective medical 
evidence has associated his torn medial meniscus, which was 
first noted in 1975, or his current degenerative joint 
disease of the left knee, with any incident of service.  The 
veteran's lay statements, and those of his relatives, to the 
effect that his current left knee pathology is the result of 
marching during service, have not been supported by objective 
medical evidence.

The objective record as it now stands fails to show any nexus 
between the veteran's current left knee disorder and his 
active duty service.  Thus, competent evidence indicating 
that the veteran's current left knee disorder is related to a 
disease or injury incurred or aggravated during the veteran's 
active duty service, or that his current degenerative joint 
disease of the left knee was manifested to a compensable 
degree within the first post-service year, is required to 
substantiate the veteran's claim for service connection.  The 
Board is of the opinion that the veteran should be given an 
opportunity to submit additional (preferably medical) 
evidence that his current knee pathology is related to his 
period of service.  Additionally, if deemed appropriate, a VA 
examination should be conducted in order to provide an 
opinion as to whether a left knee disability shown currently 
is causally related to service.

Should the RO determine that service connection for a left 
knee disorder is appropriate, it should then reconsider the 
veteran's claim for service connection for a disorder of the 
lumbar and cervical spine, claimed as secondary to the left 
knee disorder.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
inform him that in order to substantiate 
his claim he should provide (preferably 
medical) evidence that his current left 
knee disorder is related to a disease or 
injury incurred or aggravated during 
active duty service, or that his current 
degenerative joint disease of the left 
knee was manifested to a compensable 
degree within the first post-service 
year.  Any assistance required in 
obtaining any identified records should 
be provided.

3.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for a left knee 
disorder on the merits.  In this regard, 
the RO should consider requesting a 
medical examination with a medical 
opinion, where appropriate, as to whether 
a left knee disability shown currently is 
causally related to service.  

4.  Should the RO determine that service 
connection for a left knee disorder is 
appropriate, it should then reconsider 
the veteran's claim for service 
connection for a disorder of the lumbar 
and cervical spine, claimed as secondary 
to the left knee disorder.

If a benefit sought on appeal remains denied, the 
appellant should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed 
for response.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




